

Exhibit 10.1
MRLS-ANDX SECONDMENT AGREEMENT
THIS MRLS-ANDX SECONDMENT AGREEMENT is entered into on January 30, 2019 to be
effective as of the Effective Date (as defined below), by and between:
A.
Marathon Refining Logistics Services LLC, a Delaware limited liability company
(“MRLS”); and

B.
Andeavor Logistics LP, a Delaware limited partnership, Tesoro Logistics GP, LLC,
a Delaware limited liability company, Tesoro Logistics Operations LLC, a
Delaware limited liability company, Tesoro Logistics Pipelines LLC, a Delaware
limited liability company, Tesoro High Plains Pipeline Company LLC, a Delaware
limited liability company), Tesoro Logistics Northwest Pipeline LLC, a Delaware
limited liability company, Tesoro Alaska Pipeline Company LLC, a Delaware
limited liability company, Tesoro SoCal Pipeline Company LLC, a Delaware limited
liability company, Tesoro Alaska Terminals LLC, a Delaware limited liability
company, Andeavor Field Services LLC, a Delaware limited liability company,
Andeavor Midstream Partners GP LLC, a Delaware limited liability company,
Andeavor Midstream Partners Operating LLC, a Delaware limited liability company,
Andeavor Gathering I LLC, a Delaware limited liability company, Andeavor
Logistics CD LLC, a Delaware limited liability company, Asphalt Terminals LLC, a
Delaware limited liability company, Rendezvous Pipeline Company, LLC, a Colorado
limited liability company, Green River Processing, LLC, a Delaware limited
liability company, Western Refining Logistics, LP, a Delaware limited
partnership, Western Refining Logistics GP, LLC, a Delaware limited liability
company, WNRL Energy GP, LLC, a Delaware limited liability company, WNRL Energy,
LLC, a Delaware limited liability company, Western Refining Pipeline, LLC, a New
Mexico limited liability company, Western Refining Wholesale, LLC, a Delaware
limited liability company, Western Refining Terminals, LLC, a Delaware limited
liability company, Western Refining Product Transport, LLC, a Delaware limited
liability company, Tesoro Great Plains Midstream LLC, a Delaware limited
liability company, Tesoro Great Plains Gathering & Marketing LLC, a Delaware
limited liability company, Western Refining Conan Gathering, LLC, a Delaware
limited liability company, Western Refining Delaware Basin Storage, LLC, a
Delaware limited liability company (collectively, “Logistics”).



MRLS and Logistics agree as follows:
1.
DEFINITIONS

“Agreement” means this MRLS-ANDX Secondment Agreement, and any exhibits,
attachments, or schedules hereto, as the same may be amended from time to time.
“Default Rate” means the rate per annum equal to LIBOR plus one percent (1%).
Any interest payable hereunder shall accrue from day to day and be calculated on
the basis of a three hundred sixty-five (365) day year.




--------------------------------------------------------------------------------




“Disclosing Party” shall have the meaning set forth in Section 7.1.
“Effective Date” means the date that the first Provider employee accepts his or
her secondment to Recipient and reports for work to the place to which such
person is assigned pursuant to the secondment.
“Expenses” shall have the meaning set forth in Section 3.4.
“Fees” means the fees charged for the secondment of Seconded Employees as set
forth on Exhibit A.
“Seconded Employee” means those MRLS employees who accepts his or her secondment
to Logistics and reports for work to the place to which such person is assigned
pursuant to the secondment. The term “Seconded Employees” includes both
Full-Time Secondees and Part-Time Secondees (as such terms are defined in
Section 2.1).
“Secondment Termination Date” means: (1) as respects all Seconded Employees, the
effective date of the termination of this Agreement as specified in Section 9
below; or (2) with respect to an individual Seconded Employee, (i) the date the
employment of the Seconded Employee with MRLS is terminated, or (ii) either
Logistics or MRLS gives sixty (60) days written notice to the other party of its
intent to end such Seconded Employee’s seconding assignment to Logistics.
“Work Product” shall have the meaning set forth in Section 8.
2.
SECONDMENT OF SECONDED EMPLOYEES TO LOGISTICS

2.1
MRLS shall second to Logistics the Seconded Employees to occupy positions within
the business and organization of and conduct business on behalf of Logistics,
beginning on the dates on which the respective Seconded Employees are notified
by MRLS that their secondments will commence and continuing until the Secondment
Termination Date in respect to each Seconded Employee. During the period of
secondment to Logistics, the Seconded Employees shall, as applicable, either:
(a) devote one hundred percent (100%) of their normal working hours each week to
Logistics (“Full-Time Secondees”) and shall work for and under the general
direction, supervision, and control of Logistics and shall be expected to
perform their work for Logistics by engaging in decision making solely in the
best interest of Logistics; or (b) perform work and services for both MRLS and
Logistics (“Part-Time Secondees”). During the time when Part-Time Secondees
perform work or services for MRLS, Part-Time Secondees shall work for and under
the general direction, supervision, and control of MRLS and shall be expected to
perform their work for MRLS by engaging in decision making solely in the best
interest of MRLS. During the time when Part-Time Secondees perform their work
for Logistics, Part-Time Secondees shall work for and under the general
direction, supervision, and control of Logistics and shall be expected to
perform their work for Logistics by engaging in decision making solely in the
best interest of Logistics.





--------------------------------------------------------------------------------




2.2
During the term of this Agreement, the Seconded Employees seconded to Logistics
hereunder:

(a)
shall be employed by MRLS and Logistics;

(b)
shall remain subject to the terms of employment with MRLS as MRLS shall
establish from time to time and shall be eligible for participation in all MRLS
benefit plans for which they would be eligible absent their secondment to
Logistics under this Agreement; and

(c)
shall receive base salary and other compensation in such amounts as MRLS shall
determine from time to time.

2.3
During the time when Seconded Employees perform their work for Logistics, the
normal working hours for the Seconded Employees shall be the normal working
hours of Logistics at Logistics site or location that the Seconded Employees are
assigned to by Logistics.

2.4
MRLS has disclosed at the inception of the secondment period to Logistics each
Seconded Employee's current base salary and other compensation programs that
will be extended to the Seconded Employee. For expense planning purposes, MRLS
will provide, upon request of Logistics, a non-binding Seconded Employee cost
estimate for each Seconded Employee. The sole purpose of which is to provide
Logistics with an estimated projection of future expenses.

2.5
Logistics shall comply with all applicable national, provincial, state and local
laws, regulations, and orders, including but not limited to national,
provincial, state, and local tax, social legislation, civil rights laws and any
other employment-related laws, regulations and orders affecting, directly or
indirectly, the Seconded Employees.

2.6
MRLS shall have the right and responsibility to direct the hiring, terminating,
and transferring of the Seconded Employees, to evaluate each Seconded Employee’s
performance for performance management purposes, and to determine the amount of
compensation and benefits to be provided to the Seconded Employees. The work to
be performed hereunder for Logistics by the Seconded Employees shall be under
the direction, supervision, and control of Logistics and Logistics agrees that
it shall be fully responsible for any matters that arise in the course of
performance of such work. During the time when Seconded Employees perform their
work for Logistics, the Seconded Employees shall be considered to be agents of
Logistics and not of MRLS and shall have no authority to enter into contracts or
otherwise engage in any business transactions on behalf of MRLS. Logistics will
provide the Seconded Employees with (i) a suitable workplace which complies with
all applicable safety and health standards, statutes, and ordinances, (ii) all
necessary information, training, and safety equipment with respect to hazardous
substances, and (iii) adequate instruction, assistance, direction, and time to
perform the services requested of them during the period of secondment to
Logistics.





--------------------------------------------------------------------------------




2.7
All Seconded Employees will abide by Logistics’s policies applicable to the
Seconded Employees. In addition, all Seconded Employees will abide by MRLS’s
policies applicable to the Seconded Employees. Any discipline of the Seconded
Employees under any of Logistics’s policies or practices will be handled by
mutual agreement of MRLS and Logistics.

2.8
To the extent certain Seconded Employees are covered under one or more
collective bargaining agreements, said Seconded Employees and their terms and
conditions of employment remain subject to the applicable collective bargaining
agreement.

2.9
MRLS shall provide workers’ compensation insurance for all Seconded Employees,
in accordance with applicable workers’ compensation law.



3.
PAYMENT OF FEES FOR SECONDED EMPLOYEE SERVICES

3.1
As of and following the Effective Date, and subject to Section 6.2, Logistics
shall pay MRLS the Fees for the provision of Seconded Employees as set forth on
Exhibit A and in accordance with this Section 3. If Seconded Employees are
unable to perform any services to Logistics due to a Force Majeure event, then
MRLS shall reduce the Fees pursuant to Section 6.2 to account for any reduction
in the performance of services by such Seconded Employees.

3.2
To the extent required by applicable law, MRLS shall add to any Fees due under
this Agreement amounts equal to any sales, use or similar taxes, however
designated or levied, based upon the provision of Seconded Employees hereunder.
MRLS is solely responsible for the collection and remittance of any such taxes
to the appropriate tax authorities. The parties shall cooperate with each other
to minimize any such taxes to the extent reasonably practicable. If additional
taxes are determined to be due with respect to the secondment of Seconded
Employees hereunder as a result of (a) an audit by any applicable tax authority,
or (b) a new or change in applicable law, then Logistics shall reimburse MRLS
for the additional taxes due from MRLS, including interest and penalty.
Logistics has the right to contest with the tax authority, at Logistics’s sole
expense, the amount of any taxes or the result of any audit. MRLS is responsible
for any penalty or interest resulting from its failure to remit any invoiced
taxes. Notwithstanding anything in this Agreement to the contrary, this Section
3.2 will, to the fullest extent permitted by applicable law, survive the
termination of this Agreement and remain in effect until the expiration of the
relevant statutes of limitations.

3.3
In the event of the termination of this Agreement, all amounts due pursuant to
the terms hereof shall be appropriately prorated and reduced to reflect any
shortened period during which Seconded Employees are seconded, and MRLS shall
refund to Logistics the appropriate prorated amount for any secondments that
have been paid for in advance. Notwithstanding the immediately preceding
sentence, to the extent any amounts due or advances made hereunder related to
costs or Expenses (as defined





--------------------------------------------------------------------------------




below) that have been or will be incurred and that cannot be recovered by MRLS,
such amounts due or advances made shall not be prorated or reduced and MRLS
shall not be required to refund any prorated amount for such costs or Expenses;
and Logistics shall reimburse MRLS for any third party cancellation or similar
charges incurred as a result of such termination.
3.4
As of and following the Effective Date, within twenty (20) business days
following the end of each month, MRLS will submit to Logistics for payment a
written invoice for the amounts due under this Agreement for such month. The
invoice will set forth the Fees for such month. Each invoice will contain
documentation and other details in support of the invoiced amounts as Logistics
may reasonably require to validate such invoiced amounts. As of and following
the Effective Date, and except as otherwise provided in this Agreement,
Logistics shall reimburse MRLS monthly for all out-of-pocket costs and expenses
reasonably incurred and actually paid by MRLS to third parties on behalf of
Logistics in connection with providing Seconded Employees to perform the
services for Logistics (the “Expenses”).

3.5
Logistics shall pay all amounts due pursuant to this Agreement within twenty
(20) days after the receipt of the relevant invoice. Logistics shall not offset
any amounts owing to it by MRLS or any affiliates of MRLS against amounts
payable hereunder. If Logistics fails to make payment of any sum as and when due
under this Agreement, then Logistics shall pay interest thereon to MRLS at the
Default Rate (as in effect on the day when such sum was originally due) on and
from the day when payment was due until the date of payment.

3.6
Logistics may contest any amount of any invoice at any time before or after
payment is made, provided such objection is made in writing to MRLS within
thirty (30) days following the end of the month to which the invoice relates.
Logistics shall timely pay any disputed items in full while resolution of the
dispute is pending; provided, however, that MRLS shall pay interest at the
Default Rate on any amounts it is required to return to Logistics upon
resolution of the dispute. Payment of the uncontested amount shall not
constitute approval thereof.

3.7
Logistics may, at its own cost and expense, audit (or cause an independent third
party auditor to audit) the books and records of MRLS to the extent necessary to
determine MRLS’s compliance with this Agreement with respect to Fees and
Expenses charged or the performance of MRLS's obligations under this Agreement.
Logistics shall have the right to conduct such audit no more than once with
respect to each calendar year as of and following the Effective Time; provided,
however, that any audit shall not be commenced later than twelve (12) months
after the end of the calendar year to be audited.

3.8
Any audit shall be conducted during regular business hours and in a manner that
does not unreasonably interfere with the operations of MRLS. Logistics shall
provide reasonable advance notice to MRLS prior to the commencement of the audit
and shall specify the date on which the audit will commence.





--------------------------------------------------------------------------------




4.
DISCLAIMER BY MRLS

There are no representations or warranties made by MRLS hereunder, express or
implied, at law or in equity, with respect to the subject matter hereof. By way
of example and not by way of limitation, MRLS does not warrant the quality or
competence of any of the Seconded Employees or that the secondments of the
Seconded Employees will permit Logistics to achieve any specific or general
results, nor does MRLS, except as provided in Section 5 hereof, accept any
obligation or liability whatsoever for the acts, omissions and/or other
performance of the Seconded Employees. In no event shall MRLS be liable for
special, indirect, incidental, consequential or punitive damages resulting from
the conduct of Seconded Employees while performing services or work for
Logistics.
5.
INDEMNITIES

5.1
Except as provided in Section 5.2, Logistics shall defend, indemnify and hold
harmless MRLS, its subsidiaries and affiliated companies, and their respective
officers, directors, employees and agents, from, against and in respect to any
and all costs, lawsuits, proceedings, demands, assessments, penalties, fines,
administrative orders, claims, losses, expenses, liabilities, obligations, and
damages (including without limitation reasonable attorney’s fees, costs and
expenses incidental thereto) which in any way arise out of, result from, or
relate to (i) the acts, omissions and/or other performance of services
(including without limitation any negligent or intentional acts or omissions) by
the Seconded Employees, (ii) any negligent or intentional act or omission on the
part of Logistics, its officers, employees (including without limitation the
Seconded Employees), or agents, (iii) any personal injury, death, or damage
claim by, on behalf of, or related to a Seconded Employee to the extent
attributable to periods of time while Seconded Employee is performing services
or work for Logistics, or (iv) Logistics’s failure to comply with all applicable
laws, regulations or orders with respect to the Seconded Employees.

5.2
MRLS shall defend, indemnify and hold harmless Logistics, its subsidiaries and
affiliated companies, and their respective officers, directors, employees and
agents, from, against and in respect to any and all costs, lawsuits,
proceedings, demands, assessments, penalties, fines, administrative orders,
claims, losses, expenses, liabilities, obligations, and damages (including
without limitation reasonable attorney’s fees, costs and expenses incidental
thereto) which in any way arise out of, result from, or relate to (i) any
negligent or intentional act or omission on the part of MRLS, its officers or
employees (excluding the Seconded Employees) which creates any violation of
applicable labor or employment laws, (ii) any personal injury, death, or damage
claim by, on behalf of, or related to a Seconded Employee to the extent
attributable to periods of time while Seconded Employee is performing services
or work for MRLS, or (iii) any claim, demand or cause of action which may be
brought by any Seconded Employee or his or her heirs for personal injury to, or
death of such Seconded Employee to the extent covered by MRLS’s statutorily





--------------------------------------------------------------------------------




required workers compensation coverage or national equivalent thereof applicable
to such Seconded Employee.
5.3
Logistics and MRLS agree (a) to notify each other in writing of any asserted
claim within ten (10) working days of either discovery of the occurrence upon
which the claim may be based or learning of the claim, whichever occurs first,
and (b) to permit MRLS or Logistics, as the case may be, to defend the claim at
the option of the party against whom the claim is asserted, with counsel
acceptable to such party, which consent will not be unreasonably refused.
Neither party will pay or agree to pay any asserted claim under this Agreement
without prior written approval from the party against whom the claim is
asserted, which approval will not be unreasonably withheld.

6.
FORCE MAJEURE

6.1
Neither party shall be liable to the other party hereto for its failure or delay
in performing its obligations hereunder (other than its obligations to pay
money) due to Force Majeure. “Force Majeure” means any labor dispute, including
but not limited to strikes, work stoppages, or slowdowns, (whether or not beyond
the reasonable control of the affected party) and other circumstances reasonably
beyond the control of the affected party, including, without limitation, acts of
God, fire, flood, war, accident, explosion, breakdowns or embargoes or other
import or export restrictions, shortage of or inability to obtain energy,
equipment, transportation, products or good faith compliance with applicable law
or any request (whether ultimately valid or invalid) made by any governmental
authority.

6.2
If Seconded Employees are unable to perform any services to Logistics due to a
Force Majeure event, Logistics shall have the right, but not the obligation, to
engage subcontractors to perform such obligations for the duration of the Force
Majeure event; provided, however, that any Fees paid or payable by Logistics to
MRLS under this Agreement with respect to the provision of Seconded Employees to
perform services affected by such Force Majeure event shall be reduced (or
refunded, if applicable) on a dollar-for-dollar basis for all amounts paid by or
on behalf of Logistics to any such subcontractors; provided further, however,
that MRLS shall not be responsible for the amounts of fees paid by or on behalf
of Logistics to any such subcontractors to perform such services to the extent
such fees exceed the aggregate Fees paid or owed to MRLS for the applicable
period of the Force Majeure event.



7.
CONFIDENTIALITY

7.1
MRLS and Logistics each acknowledge that during the term of this Agreement, the
Seconded Employees may receive, or otherwise acquire, information that the party
disclosing such information (the “Disclosing Party”) considers proprietary and
confidential, or which the Disclosing Party is obligated to keep in confidence
pursuant to an agreement with a third party. Except as otherwise provided to the





--------------------------------------------------------------------------------




contrary in any general confidentiality agreements between MRLS and Logistics,
MRLS agrees to instruct the Seconded Employees to maintain any and all such
proprietary and confidential information transmitted to them as a result of the
performance of services for Logistics by the Seconded Employees or being present
on the Disclosing Party’s premises, in strict confidence. All business and
technical information received, developed, observed, or otherwise acquired by
the Seconded Employees, as a result of performing services for Logistics, or
being present at the Disclosing Party’s premises, is presumed to be
confidential. The obligations of confidence described in this Section 7.1 shall
not apply to any information that (1) is already known to the Seconded Employees
prior to the Seconded Employees’ acquiring such information, (2) is or becomes
known to the public through no fault of the Seconded Employees, (3) the Seconded
Employees are legally required by statute, subpoena, or other valid court order,
to disclose by a governmental agency or court having competent jurisdiction.
7.2
MRLS and Logistics will issue to each Seconded Employee a notice substantially
in the form of Exhibit B attached to and made a part of this Agreement.

8.
WORK PRODUCT OWNERSHIP

Except as otherwise provided to the contrary in any license or other similar
agreements between MRLS and Logistics, all rights of ownership applicable to any
data, documents, information, inventions, and information-bearing media,
generated, observed, or discovered by the Seconded Employees, during the
performance of services for Logistics under this Agreement (the "Work Product"),
shall belong solely to the applicable Logistics entity or entities, either by
operation of the "work for hire" doctrine, to the extent it is applicable, or by
assignment from MRLS. In this regard, MRLS hereby assigns to Logistics, its
nominee, successor or assign, all rights, title and interest in and to such
inventions, discoveries, improvements, developments and other creative work,
including both the United States and foreign rights that were conceived,
discovered and/or made by a Seconded Employee solely or jointly with others
while in Logistics’s employ relating to or connected with the business of
Logistics, its subsidiaries or affiliates.
9.
TERM AND TERMINATION

9.1
The term of this Agreement shall begin on the Effective Date and end on the date
ten (10) years after the Effective Date, unless sooner terminated by either
party pursuant to Section 9.2.

9.2
MRLS may terminate this Agreement at any time upon sixty (60) days written
notice to Logistics. Logistics may terminate this Agreement upon sixty (60) days
written notice to MRLS. Either party may terminate this Agreement upon notice to
the other in the event that: (i) the parties mutually agree to do so; (ii) the
other party materially breaches the Agreement and its failure to cure such
material breach within sixty (60) days following written notice of such breach;
or (iii) the other party becomes insolvent. In the event of termination or
expiry of this Agreement pursuant to





--------------------------------------------------------------------------------




Sections 9.1 or 9.2, Section 3 (Payment of Fees for Seconded Employees
Services), Section 5 (Indemnities), and Section 8 (Work Product Ownership)
survive.
9.3
If this Agreement is terminated, the parties agree to promptly negotiate in good
faith to determine the amount of Fees for which MRLS has not received
reimbursement. Any amount owing to MRLS shall be paid within fourteen (14) days
of the reconciliation of the Fees as described above, or within thirty (30) days
of the effective date of the termination, whichever is later.

10.
MISCELLANEOUS

10.1
MRLS may assign or otherwise transfer its rights or delegate or otherwise
transfer its obligations hereunder without the prior written consent of the
other party hereto. Logistics may not assign or otherwise delegate or transfer
its rights or obligations without the prior written consent of other party
hereto, which consent shall not be unreasonably withheld. Any attempted
assignment or transfer by Logistics in violation hereof shall be void.



10.2
Any notice or request specifically provided for or permitted to be given under
this Agreement must be in writing and may be delivered by hand delivery, mail,
courier service or facsimile, and shall be deemed effective as of the time of
actual delivery thereof to the addressee (except that any notice by facsimile
received after the close of business of the recipient shall be deemed received
the next business day). For purposes of notice, the address of the parties shall
be as follows:

If to MRLS:
Marathon Refining Logistics Services LLC
539 South Main St.
Findlay, Ohio 45840
Attention: General Counsel


If to Logistics:
Andeavor Logistics LP
c/o Tesoro Logistics GP, LLC, its General Partner
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: General Counsel


Each party named above may change its address for notice by giving of notice
thereof in the manner hereinabove provided.




--------------------------------------------------------------------------------




10.3
Nothing in this Agreement shall be construed as an employment contract or as
creating any contractual obligation enforceable by any individual Seconded
Employee against any of MRLS, Logistics, or any affiliate of them, or prevent
MRLS or Logistics from making decisions regarding the continued employment of
any individual by MRLS or Logistics during or after that Seconded Employee’s
period of secondment to Logistics under this Agreement.

10.4
No change in, modification of, addition to or waiver of any of the terms and
conditions of this Agreement shall be effected by the acknowledgment or
acceptance of requests containing additional or different terms and conditions.
No waiver of any of the provisions hereof shall be effective unless in writing
and signed by the party against whom asserted and no waiver made shall bind
either party to a waiver of any succeeding breach of the same or any other
provisions hereof.

10.5
This Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of Ohio without regard to
its provisions concerning conflicts of law.

10.6
The headings and captions to the Paragraphs of this Agreement have been inserted
for convenience of reference only and shall not affect or be deemed to affect
the construction of this Agreement.

10.7
If any provision of this Agreement is held invalid, such invalidity shall not
affect other provisions of this Agreement. To the extent reasonably possible,
the parties agree to promptly negotiate in good faith to cure any invalid
provision consistent with the intent and spirit of this Agreement.

10.8
The indemnification and confidentiality obligations of MRLS and Logistics
described in Sections 5 and 7 shall survive the expiration or termination of
this Agreement.



[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
authorized representatives and made effective as of the Effective Date.
MARATHON REFINING LOGISTICS SERVICES LLC
By:
/s/ Raymond L. Brooks
Name:
Raymond L. Brooks
Title:
President
 
 



LOGISTICS:


TESORO LOGISTICS GP, LLC, individually and on behalf of ANDEAVOR LOGISTICS LP
TESORO LOGISTICS OPERATIONS LLC
TESORO LOGISTICS PIPELINES LLC
TESORO HIGH PLAINS PIPELINE COMPANY LLC
TESORO LOGISTICS NORTHWEST PIPELINE LLC
TESORO ALASKA PIPELINE COMPANY LLC
TESORO SOCAL PIPELINE COMPANY LLC
TESORO ALASKA TERMINALS LLC
ANDEAVOR FIELD SERVICES LLC
ANDEAVOR MIDSTREAM PARTNERS GP LLC
ANDEAVOR MIDSTREAM PARTNERS OPERATING LLC
ANDEAVOR GATHERING I LLC
ANDEAVOR LOGISTICS CD LLC
ASPHALT TERMINALS LLC
RENDEZVOUS PIPELINE COMPANY, LLC
GREEN RIVER PROCESSING, LLC
WESTERN REFINING LOGISTICS GP, LLC, individually and on behalf of WESTERN
REFINING LOGISTICS, LP
WNRL ENERGY GP, LLC
WNRL ENERGY, LLC
WESTERN REFINING PIPELINE, LLC
WESTERN REFINING WHOLESALE, LLC
WESTERN REFINING TERMINALS, LLC
WESTERN REFINING PRODUCT TRANSPORT, LLC
TESORO GREAT PLAINS MIDSTREAM LLC
TESORO GREAT PLAINS GATHERING & MARKETING LLC
WESTERN REFINING CONAN GATHERING, LLC
WESTERN REFINING DELAWARE BASIN STORAGE, LLC
By:
/s/ Don J. Sorensen
Name:
Don J. Sorensen
Title:
President
 
 





--------------------------------------------------------------------------------




EXHIBIT A
FEES
For the purposes of this Exhibit, “Time Allocation” shall: (a) with respect to
Full-Time Secondees, mean 100%; and (b) with respect to Part-Time Secondees,
mean the percentage of working time during which each such Part-Time Secondee
shall be performing services to Logistics as agreed by the parties from time to
time, even if, in each case, the Seconded Employee ultimately spends more or
less of his or her time actually engaged in the provision of such services to
Logistics.
As of and following the Effective Date, the Fees for the provision of Seconded
Employees to Logistics shall be calculated and invoiced consistent with the
following:
Either (primarily for Full-Time Secondees or those Seconded following the
Effective Date)
1.MRLS shall calculate on a monthly basis the employee-based cost which is the
sum of the products of the actual salary and wage costs incurred hereunder for
such month multiplied by the applicable Time Allocation (referenced in this
Exhibit as the “Monthly Allocated Salary and Wages”).
2.MRLS shall calculate on a monthly basis an amount (referenced in this Exhibit
as the “Monthly Burden”) equal to the Monthly Allocated Salary and Wages
multiplied by the burden rate as calculated for the annual budget planning
process. A quarterly review will be performed to compare the burden rate to the
allocated benefit expenses and reasonable adjustments will be made to the burden
rate, if necessary.
3.Each month hereunder, MRLS, in its sole and reasonable discretion, shall
determine the allocated cash bonuses and accrual incurred hereunder for such
month multiplied by the applicable Time Allocation.
4.Following the end of each month, MRLS will submit an invoice to Logistics
which shall include the following:
a.
the Monthly Allocated Salary and Wages;

b.
the Monthly Burden;

c.
the allocated cash bonuses and accrual; and

d.
the MRLS stock-based compensation expense attributed to MRLS for such month.



Or (primarily of Part-time Secondees seconded prior to the Effective Date)
1.
Following the end of each Month, MRLS will submit an invoice to Logistics for
the fixed amount agreed to at the time of the drop, maintained on file with
accounting and subject to escalation, that was reflective of the part-time
allocation of:

a.
the Monthly Allocated Salary and Wages;

b.
the Monthly Burden;

c.
the actual cash bonuses and accrual; and

d.
the MRLS stock-based compensation expense attributed to MRLS for such month.







--------------------------------------------------------------------------------






EXHIBIT B
Employment Status Notice


As you know, Marathon Refining Logistics Services LLC (“MRLS”) agreed to second
some of its employees to the entities listed in Section 3 below (collectively,
“Logistics”) for the purpose of assisting Logistics in its operations.


Because you are among those Seconded Employees whom MRLS has provided to
Logistics to assist Logistics, it is important that you read and understand the
terms of this Employment Status and Information Non-Disclosure Notice (this
“Notice”). If you have any questions about this Notice, please contact
[____________________].


1.
Employment Status.



The following terms shall apply during your continued employment with MRLS:


•
MRLS may assign you to provide services to Logistics. While providing such
services to Logistics, you will be jointly employed by both MRLS and Logistics.
During such times that you are assigned to Logistics, you will be given
directions by Logistics and be subject to the instruction of Logistics as to
certain aspects of the details, means, and methods of performing such
assignments.



•
While assigned by MRLS to provide services to Logistics, you must comply with
all Logistics rules, policies, and related orders and/or requests including
without limitation those relating to alcohol, drugs, safety, security, smoking,
controlled substances, and weapons.



•
For any reason or for no reason, Logistics may at any time discontinue your
assignment to provide services to it. At such time, your joint employment with
Logistics shall cease and you will be employed solely by MRLS.



•
While assigned to Logistics, you will remain on the payroll of MRLS, and you
will be covered by Workers’ Compensation insurance maintained by MRLS for the
benefit of MRLS and Logistics, subject to the applicable terms and conditions of
the insurance in effect from time to time. You will not be eligible to receive
any additional compensation or benefits from Logistics.



The responsibility, if any, of Logistics, MRLS or any of their respective
affiliates for injuries or death will be limited to benefits available from MRLS
under applicable workers’ compensation laws, subject to the applicable terms of
insurance in effect from time to time. Any such workers’ compensation benefits
shall be your exclusive remedy for any injury or death.






--------------------------------------------------------------------------------





While you are assigned to provide services to Logistics, you will not be
eligible to participate in or be eligible for any benefits or rights under
Logistics’s benefit plans, programs, or policies, if any, but instead, you will
participate in the benefits plans, programs, and policies of MRLS, to the extent
that you are eligible and subject to their terms in effect from time to time.


•
If the terms and conditions of your employment are subject to a collective
bargaining agreement, nothing in this Notice shall affect the terms and
conditions of such collective bargaining agreement. All hours worked by you,
whether for MRLS or during the time they are seconded to Logistics, will be
counted for all purposes under any such collective bargaining agreement solely
as hours worked for MRLS and that all benefits and compensation will be solely
the responsibility of MRLS.



2.
General.



The terms of this Notice may not be changed, modified, terminated, nor may any
of its provisions be waived, unless agreed to in writing by a duly authorized
representative of Logistics. The terms of this Notice are a summary of your
employment status as a Seconded Employee. This is not a contract of employment,
nor does it alter your employment status with MRLS.


3. Logistics.


For the purposes of this Notice, the following entities are included within the
term “Logistics”:


TESORO LOGISTICS GP, LLC, individually and on behalf of ANDEAVOR LOGISTICS LP
TESORO LOGISTICS OPERATIONS LLC
TESORO LOGISTICS PIPELINES LLC
TESORO HIGH PLAINS PIPELINE COMPANY LLC
TESORO LOGISTICS NORTHWEST PIPELINE LLC
TESORO ALASKA PIPELINE COMPANY LLC
TESORO SOCAL PIPELINE COMPANY LLC
TESORO ALASKA TERMINALS LLC
ANDEAVOR FIELD SERVICES, LLC
ANDEAVOR MIDSTREAM PARTNERS GP, LLC
ANDEAVOR MIDSTREAM PARTNERS OPERATING, LLC
ANDEAVOR GATHERING I, LLC
ANDEAVOR LOGISTICS CD LLC
ASPHALT TERMINALS LLC
RENDEZVOUS PIPELINE COMPANY, LLC
GREEN RIVER PROCESSING, LLC
WESTERN REFINING LOGISTICS GP, LLC, individually and on behalf of WESTERN
REFINING LOGISTICS, LP
WNRL ENERGY GP, LLC
WNRL ENERGY, LLC




--------------------------------------------------------------------------------





WESTERN REFINING PIPELINE, LLC
WESTERN REFINING WHOLESALE, LLC
WESTERN REFINING TERMINALS, LLC,
WESTERN REFINING PRODUCT TRANSPORT, LLC
TESORO GREAT PLAINS MIDSTREAM LLC
TESORO GREAT PLAINS GATHERING & MARKETING LLC
WESTERN REFINING CONAN GATHERING, LLC
WESTERN REFINING DELAWARE BASIN STORAGE, LLC


